 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MOHAMUD MOHAMED,                                No. 2:17-cv-1773 KJN P
12                      Plaintiff,
13           v.                                       ORDER
14    R. GONZALES,
15                      Defendant.
16

17          Pending before the court is defendant’s motion to modify the scheduling order filed

18   January 24, 2019. (ECF No. 38.) For the reasons stated herein, defendant’s motion is granted.

19          The deadline for filing dispositive motions was January 25, 2019. (See ECF No. 31.) On

20   November 27, 2018, defendant filed a motion to compel which is pending before the court. (ECF

21   No. 35.) In the pending motion to modify the scheduling order, defendant requests that the

22   dispositive motion deadline be vacated and reset following resolution of the motion to compel.

23   Good cause appearing, defendant’s motion to modify the scheduling order is granted.

24          Accordingly, IT IS HEREBY ORDERED that:

25          1. Defendant’s motion to modify the scheduling order (ECF No. 38) is granted;

26   ////

27   ////

28   ////
                                                      1
 1          2. The January 25, 2019 dispositive motion deadline is vacated and will be reset

 2   following resolution of defendant’s motion to compel.

 3   Dated: March 13, 2019

 4

 5
     Moh1773.mod
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
